Case 1:21-cv-00559-PLM-PJG ECF No. 12, PageID.178 Filed 07/27/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

DANIEL CALLAHAN,

             Plaintiff,                               Hon. Paul L. Maloney

v.                                                    Case No. 1:21-CV-559

STATE OF MICHIGAN,

            Defendant.
_________________________________/

                          REPORT AND RECOMMENDATION

      Plaintiff, relying on 42 U.S.C. § 1983, initiated this action on July 1, 2021,

against the State of Michigan. (ECF No. 1). Because Plaintiff has been permitted

to proceed as a pauper (ECF No. 5), the Court has reviewed Plaintiff s complaint

pursuant to 28 U.S.C.     1915(e)(2) to determine whether it is frivolous, malicious, or

fails to state a claim upon which relief can be granted.       Pursuant to 28 U.S.C.

 636(b)(1)(B), the undersigned recommends that Plaintiff’s complaint be dismissed.

                                     BACKGROUND

      The present action is a continuation of a previous action Plaintiff initiated

against various judicial officers serving on the Ottawa County Circuit Court. See

Callahan v. Miedema, 1:20-cv-1170 (W.D. Mich.). In this previous action, Plaintiff

challenged the imposition and continuation of a Personal Protection Order (PPO)

entered against him at the request of a former romantic partner. (Id. at ECF No. 6).

In the present action, Plaintiff is again challenging the imposition of a PPO against
                                             1
Case 1:21-cv-00559-PLM-PJG ECF No. 12, PageID.179 Filed 07/27/21 Page 2 of 3




him as well as numerous other wrongs perpetrated against him over a ten-year period

by various judges and government officials.       The only defendant in the present

action, however, is the State of Michigan against which Plaintiff seeks more than one

million dollars in damages.

      The Eleventh Amendment to the United States Constitution provides that

[t]he Judicial power of the United States shall not be construed to extend to any suit

in law or equity, commenced or prosecuted against one of the United States by

Citizens of another State, or by Citizens or Subjects of any Foreign State.      U.S.

Const. amend XI. This provision has long been interpreted as precluding federal

jurisdiction over suits against nonconsenting States.      Kimel v. Florida Board of

Regents, 528 U.S. 62, 72-73 (2000). Accordingly, the Eleventh Amendment precludes

federal court actions against a State unless that state has waived its sovereign

immunity or consented to suit in federal court. See Grinter v. Knight, 532 F.3d 567,

572 (6th Cir. 2008) (citing Will v. Michigan Dep t of State Police, 491 U.S. 58, 66

(1989)).    The State of Michigan has not consented to being sued in civil rights

actions in the federal courts.   Johnson v. Unknown Dellatifia, 357 F.3d 539, 545 (6th

Cir. 2004). The Court further notes that the State of Michigan is not a person under

42 U.S.C.     1983. Hamilton s Bogarts, Inc. v. Michigan, 501 F.3d 644, 654 n.8 (6th

Cir. 2007) (citing Will, 491 U.S. at 71). Accordingly, the undersigned recommends

that Plaintiff’s claims against the State of Michigan be dismissed and this matter

terminated.


                                             2
Case 1:21-cv-00559-PLM-PJG ECF No. 12, PageID.180 Filed 07/27/21 Page 3 of 3




                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

complaint be dismissed and this matter terminated.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                Respectfully submitted,

Date: July 27, 2021                             /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            3
